Citation Nr: 0404088	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  01-09 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased rating for a low back strain, 
currently rated 40 percent disabling.

2.  Entitlement to a total disability rating due to 
individual unemployability.


REPRESENTATION
 
Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (appellant, claimant) served on active duty from 
July 1968 to June 1972.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from December 2000 and April 2001 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below, VA will notify you of the further action 
required on your part.


REMAND

The evidence of record, to include private medical records 
dated in March 2000 and October 2001, indicates that the 
veteran has been attending a pain clinic for many years.  
This clinic appears to be a VA facility, however, all 
treatment reports from the clinic are not of record.  Hence, 
the RO should take the appropriate measures to obtain the 
records from the pain clinic.  

In addition, effective from September 26, 2003, the criteria 
for rating disorders of the spine changed.  68 Fed. Reg. 
51454 (2003).  Therefore, after obtaining all pertinent 
medical records, an additional VA examination should be 
conducted and the RO should evaluate the veteran's 
disability under the new rating schedule.  

Further, the record indicates that substantially complete 
applications for the issues on appeal were received in 
October 2000 and January 2001.  Thereafter, in December 2000 
and April 2001 rating decisions, the issues on appeal were 
denied.  In May 2003, after those rating decisions were 
promulgated, the RO provided notice to the claimant regarding 
the duty to notify him of the evidence he must provide, and 
the evidence that VA would obtain on his behalf.  The timing 
of the issuance of this notice is contrary to the sequence 
set forth in 38 U.S.C.A. §§ 5100, 5103 (West 2002).  
Moreover, the notice provided did not fully comply with all 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
(West 2002).  In particular, the RO did not advise the 
veteran of specific evidence was necessary to substantiate 
his claim of entitlement to an increased rating.  

Finally, the veteran was provided with a supplemental 
statement of the case in March 2002 which erroneously 
indicated that the claimant must submit a well-grounded 
claim, a provision of the law which is no longer in effect.  
The veteran should, accordingly, be informed of the proper 
legal standard.    

Hence, this case is REMANDED for the following development:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the appellant 
is accomplished.  This includes 
notification of the law, as well as 
compliance with the notice requirements 
as to what specific evidence VA will 
secure and what specific evidence the 
claimant must personally submit to 
substantiate the claim.  In this respect, 
the RO must also address whether the 
appellant was prejudiced by VA's action 
in issuing VCAA notice to the appellant 
after the rating decisions in question.  
If further development is necessary to 
comply with the applicable law and 
regulations, all such development must be 
accomplished.  The RO must provide 
adequate reasons and bases for its 
determination.  

2.  The RO should ask the veteran to 
identify all providers that have treated 
him for his low back disorder since 
October 1999.  The RO should then take 
the appropriate steps to obtain all such 
records, to include records of treatment 
at any pain clinic from 1999 to the 
present which are not currently of 
record.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts, the RO is unable to 
secure records from any identified 
provider, it must notify the claimant and 
(a) identify the specific records that it 
is unable to obtain; (b) briefly explain 
the efforts it has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given 
an opportunity to respond.  

3.  Thereafter, the RO must schedule the 
veteran for VA examination to determine 
the severity of the veteran's lumbosacral 
disorder in accordance with the new 
rating criteria.  The claims file must be 
provided to the examiner for his/her 
review.  The examiner must set forth all 
complaints and clinical findings 
pertinent to the service-connected 
lumbosacral disorder.  

The examiner must also set forth complete 
range of motion test results with respect 
to motion in all planes of the 
thoracolumbar spine.  The examiner must 
comment on any functional loss due to 
weakened movement, excess fatigability, 
incoordination, or pain on use.  The 
examiner must state whether any pain 
claimed by the veteran is supported by 
adequate pathology, e.g., swelling or 
evidenced by his visible behavior, e.g., 
facial expression or wincing, on pressure 
or manipulation.  It is important for the 
examiner's report to include a 
description of the above factors that 
pertain to functional loss that develop 
on use.  The examiner must express an 
opinion as to whether pain or other 
manifestations occurring during flare-ups 
or with repeated use could significantly 
limit functional ability due to pain on 
use or during flare-ups.  The examiner 
must portray the degree of any additional 
loss of motion or other functional loss 
due to pain on use or during flare-ups.  

In addition, the examiner must state 
whether it is at least as likely as not 
that the claimant's service-connected 
disorder renders him unemployable.  The 
examiner must provide the basis and 
rationale for all findings.  The examiner 
must also explain any difference in 
opinion from prior providers with regard 
to this matter, to include the April 2001 
opinion from Dr. Prasad, which states 
that claimant is unemployable.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete or if any 
additional action is necessary, 
appropriate corrective action is to be 
taken.  

6.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issues based on 
all the evidence of record, and 
accomplish a rating decision.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




